Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

            Claims 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 2: it is not clear how a heat resistance and a heat capacitance are determined in order to determine a time constant. It appears that the steps of determining the heat resistance and the heat capacitance are omitted.
Claim 4 is rejected by virtue of its dependency on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabouzi et al. (U.S. 20160111261) [hereinafter Kabouzi] in view of CN 101874293 B [hereinafter CN] and KR 101258052 B1 [hereinafter KR].
Kabouzi discloses in Fig. 1A a device/ method of temperature measurement used in radio frequency (RF) processing apparatus/ chamber 110 for semiconductor/ wafer 102, wherein the RF processing apparatus has a pair of electrodes 104, 106 for generating plasma and a heater for supporting wafer, the method comprising: generating, by the pair of electrodes 104, 106, an RF signal sequence/ multimode pulsing process, wherein any one of the RF signals is separated from its next one with a time interval (during each phase); and generating, by the at least one thermal sensor 133, a sensing signal within the time intervals [0066], [0067].
Kabouzi does not explicitly teach that the heater has at least one thermal sensor and at least one heating coil, and that RF signals are multiple discontinuous RF signals, as stated in claim 1.
CN discloses a CVD plasma device having RF electrodes and teaches using a low frequency RF power to form discontinuous pulse, so as to Suppress generation of arc discharge (see at least claim 4 of CN).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use RF power to form a discontinuous pulse, as taught by CN, so as to suppress generation of arc discharge, as already suggested by CN.
KR discloses a wafer treatment apparatus comprising a heater 10 comprising a heating coil and a temperature sensor 26 to sense a temperature of the heating coil 24b. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a heating coil and a temperature sensor, so as to heat the processing chamber and to sense the temperature, in order to thermally control the process, as very well known in the art.
             Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabouzi et al. (U.S. 20160111261) [hereinafter Kabouzi] in view of CN 101874293 B [hereinafter CN] and JP 2011187636A [hereinafter JP].
Kabouzi discloses in Fig. 1A a device/ method of temperature measurement used in radio frequency (RF) processing apparatus/ chamber 110 for semiconductor/ wafer 102, wherein the RF processing apparatus has a pair of electrodes 104, 106 for generating plasma and a heater for supporting wafer, the method comprising: generating, by the pair of electrodes 104, 106, an RF signal sequence/ multimode pulsing process, wherein any one of the RF signals is separated from its next one with a time interval (during each phase); and generating, by the at least one thermal sensor 133, a sensing signal within the time intervals [0066], [0067].
Kabouzi does not explicitly teach that the heater has at least one thermal sensor and at least one heating coil, and that RF signals are multiple discontinuous RF signals, as stated in claim 1.
CN discloses a CVD plasma device having RF electrodes and teaches using a low frequency RF power to form discontinuous pulse, so as to suppress generation of arc discharge (see at least claim 4 of CN).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use RF power to form a discontinuous pulse, as taught by CN, so as to suppress generation of arc discharge, as already suggested by CN.
JP discloses a semiconductor treatment apparatus wherein a temperature sensor detects a temperature of a heated susceptor that detects a temperature of a susceptor near heating coils. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a heating coil and a temperature sensor, so as to heat the processing chamber and to sense the temperature, in order to thermally control the process, as very well known in the art and taught by Kabouzi.

Allowable Subject Matter
Claims 2, 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant states that “referring to paragraph [0091] to [0112] of the CN reference, the pulse control of a low-frequency RF power source restrains a density of high-temperature electrons periodically prior to generation of arc discharge, thereby suppressing generation of arc discharge and the improvement of the film formation speed. It is known that, the technical purpose of “using a low-frequency RF power source to form a discontinuous pulse” disclosed in the CN reference is different from that of “RF signal are multiple discontinuous RF signals” recited in claim 1 of the present application”.
This argument is not persuasive because it is not clear why CN would not be applicable in this case, since nothing about whether it is a high or low RF power source is being claimed. Also, there is nothing about a potential problem with respect to arc discharge is being claimed or discussed by Applicant. Does applicant describe a high RF power as opposed to low RF power of CN? Furthermore, it is very well known in the art that generation of arc  could be applicable during the process of semiconductor manufacturing processes.
Please note, Applicant broadly claims the RF signals that are multiple discontinuous signals. How would one skilled in the art know that they cannot be the signals, as taught by CN?
          Applicant states that “the purpose of the present invention is that under the status where the RF signal in the plasma processing apparatus is activated, the thermal sensor of heating pedestal may not precisely reflect the true temperature of the pedestal, and this results in unexpected thermal control efficiency, because it will be interfered by the RF signal and generates undesired noise signal. Therefore, a temperature sensor is used to detect the pedestal temperature during the period of "any one of the RF signals is separated from its next one with a time interval" of the present application, and it will not be interfered by the RF signal and generates undesired noise signal, affecting the detection consequence”. This argument is not persuasive because only the limitation including “a temperature sensor is used to detect the pedestal temperature during the period of "any one of the RF signals is separated from its next one with a time interval" is claimed in claim 1. This limitation is being addressed by Kabouzi.
Applicant states that “it can also be known from the technical content of the CN reference that does not require the temperature sensor to detect the temperature between two discontinuous pulses”. This argument is not persuasive because: A) CN is being used as a secondary reference, only for its teaching that the RF signal could be in form of multiple discontinuous signals. B) Kabouzi teaches to measure temperature. Therefore, the combination of the references teaches to measure temperature. C) Kabouzi teaches sensing signal within the time intervals [0066], [0067]. It is also very well known in the art to measure signals at the time when they are not transmitted and then transmitting the measured signals.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salsich et al. (U.S. 20090159572) [hereinafter Salsich] teaches that for heating/ cooling a time interval, thermal resistance or thermal capacity could be used as constants to determine heating/ cooling factor, that is used to simplify a software implementation of a thermal model [0051].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 20, 2022